MR. CHIEF JUSTICE HARRISON
delivered the Opinion of the Court.
This is an appeal by the plaintiffs from an order granting a motion for change of venue entered in the district court of the fourth judicial district, Missoula County.
Service of summons and complaint was made upon defen- • dants in the County of Missoula. On defendant Puyear’s application the court granted a change of venue to Ravalli County. Plaintiffs appealed from the order and defendant Puyear has confessed the error of the court and consents that the order may be reversed. Since it appears that Missoula County is a proper county for the trial of this case, the cause is remanded to the district court with instructions to annul and vacate the order granting the motion and to make and enter an order denying the same. Remittitur to issue forthwith.
MR. JUSTICE BOTTOMRY, ANGSTMAN, ADAIR and CASTRES concur.